Citation Nr: 0208867	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-15 106	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1988 to January 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied the 
veteran's claim for service connection for paranoid 
schizophrenia as not well-grounded.  

This case was previously before the Board in November 2000, 
and was remanded to the RO for additional development of the 
evidence, to include obtaining any additional private or VA 
medical records of the veteran, to notify the veteran of the 
adverse consequences of failure to appear for a scheduled VA 
examination under the provisions of 38 C.F.R. § 3.655, and to 
afford the veteran a VA psychiatric examination to diagnose 
or rule out paranoid schizophrenia, to establish the date of 
onset of paranoid schizophrenia if found present, and to 
determine whether any paranoid schizophrenia currently found 
present is etiologically related to complaints or treatment 
shown in service.  Despite being notified of the provisions 
of 38 C.F.R. § 3.655, the veteran failed to report for the 
scheduled VA psychiatric examination.  The other actions 
requested in the Board's November 2000 remand order have been 
satisfactorily completed, and the case is now before the 
Board for further appellate consideration.  

The record shows that in December 2001, the RO readjudicated 
the veteran's claim on the merits under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)].  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  As noted, the record shows that 
while the claimant's appeal was in remand status, it was 
readjudicated by the RO on the merits under the provisions of 
the VCAA.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the veteran's request to 
reopen his claim for service connection for paranoid 
schizophrenia was received at the RO in February 1998, and 
the revised regulations pertaining to reopened claims are 
inapplicable to this appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant and available evidence 
necessary for an equitable disposition of the instant appeal 
to reopen has been obtained by the RO, and that VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all evidence 
necessary to substantiate his claim has been fully met.  The 
RO has obtained the claimant's complete service medical 
records, as well as all private and VA medical records 
identified by the claimant, and the claimant has declined a 
personal hearing before an RO Hearing Officer or before the 
Board.  He was scheduled for a VA psychiatric examination, 
with medical opinions, by a VA psychiatrist who had reviewed 
his complete claims folder, and was notified by RO letter of 
October 2001 of the adverse consequences of failing to report 
for that examination.  The veteran failed to report for the 
scheduled VA examination without explanation, and has failed 
to request another examination date or to express his 
willingness to report for examination.  The appellant has not 
argued a notice or duty to assist violation under the VCAA, 
and the Board finds that it is clear that the appellant was 
fully notified and aware of the type of information and 
evidence required to substantiate his claim.  

In view of the extensive factual development in the case, as 
demonstrated by the Board's November 2000 remand order and 
the record on appeal, the Board finds that there is no 
reasonable possibility that further assistance would aid in 
substantiating the veteran's claim.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  Entitlement to the grant of service connection for a 
psychiatric disability cannot be established in this case 
without a current VA examination, and the appellant, without 
good cause, has failed to report for VA examinations for 
which he has been given notice.

3.  Based on the available evidence, the only psychiatric 
disorder the veteran had in service was a personality 
disorder; the available medical reports do not refer to the 
presence of schizophrenia earlier than several years after 
service and do not refer to a relationship between 
schizophrenia and the psychiatric symptoms the veteran had in 
service.
 
CONCLUSION OF LAW

The grant of service connection for a psychiatric disability 
is not warranted.  38 U.S.C.A. §§ 1131, 5107(a) (West Supp. 
2001); 38 C.F.R. §§ 3.303(c), 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran's service entrance examination, conducted in 
November 1987, disclosed no psychiatric abnormalities.  His 
service medical records show that in March 1988, the veteran 
was referred by a chaplain for evaluation after expressing 
suicidal ideation.  There is no evidence that such an 
evaluation was performed.  In June 1989, while stationed 
aboard USS PONCE (LPD-15), the veteran was brought in to the 
branch clinic, Norfolk Naval Station, by a chaplain after 
again expressing suicidal ideation.  He complained of a back 
problem, related that he had attempted to kill himself with a 
drug overdose in the past, prior to service entry, and was 
referred for psychiatric evaluation.  On evaluation, he 
stated that he "cannot take it any more", threatening that 
he would "blow [his] brains out with a rifle."  He talked 
with a flat affect and complained of depression, insomnia, 
poor appetite and impairment of memory, but denied 
hallucinations or homicidal ideation.  He indicated that his 
father had made him feel worthless and had "screwed [his] 
head up."  

The veteran was admitted to Portsmouth Naval Hospital for 
psychiatric evaluation in January 1989, and displayed no 
sleep or appetite disturbances.  Psychological testing 
revealed an individual with a severe character disorder and a 
marked identity crisis who was at risk for behavior harmful 
to himself or others and who at times exhibited thought and 
behavior bordering on the psychotic.  Serial mental status 
examinations during hospitalization disclosed no evidence of 
a mood or anxiety disorder, organicity, or psychosis.  At 
hospital discharge, he was not psychotic, denied suicidal or 
homicidal ideation, and was not on any medication.  The 
discharge summary showed that the veteran was not considered 
mentally ill, but had a longstanding disorder of character 
and behavior which was of such severity as to render him 
incapable of serving adequately in the Navy.  It was 
indicated that he did not currently require, and would not 
benefit from, hospitalization or psychiatric treatment.  
Although not considered suicidal or homicidal, the veteran 
was thought  to represent a risk to himself or others if 
retained in the naval service.  He was fit to return to duty 
pending immediate processing for expeditious administrative 
separation.  It was recommended that the veteran abstain from 
alcohol and other substance abuse.  The diagnoses at hospital 
discharge were alcohol abuse, existed prior to service entry; 
polysubstance abuse, by history, existed prior to service 
entry; and personality disorder, not otherwise specified, 
with borderline, narcissistic, and schizotypal features.  On 
service separation examination in January 1989, the veteran 
cited a history of depression or excessive worry, but denied 
any history of frequent trouble sleeping, loss of memory, 
amnesia, or nervous trouble of any sort.  His psychiatric 
evaluation at service separation was normal.  His DD Form 214 
shows that he was administratively discharged on an honorable 
basis in January 1989 for physical or mental 
condition/personality disorder.

In his original application for VA disability compensation 
benefits (VA Form 21-526), received at the RO in April 1997, 
the veteran sought service connection for paranoid 
schizophrenia, citing hospitalization at Portsmouth Naval 
Hospital in January 1989, and at Catawba Memorial Hospital in 
February 1997.  By RO letter of May 1997, he was asked to 
provide the names, addresses and dates of treatment for all 
physicians or medical facilities who had treated him for 
paranoid schizophrenia between service separation and his 
February 1997 hospitalization at Catawba Memorial Hospital, 
and to provide medical record release authorizations (VA 
Forms 21-4142) for all such physicians or medical facilities, 
including Catawba Memorial Hospital.  

A private hospital summary from Catawba Memorial Hospital, 
dated in February and March 1994, shows that the veteran was 
admitted through the emergency room on involuntary commitment 
after threatening to harm his biological mother, with whom he 
was living.  On admission, he complained of people lying, 
including his mother and girlfriend, and was paranoid and 
delusional, but denied hallucinations. He reported a history 
of previous psychiatric hospitalizations dating back 
approximately 10 years, claimed that he was discharged from 
the Navy with a diagnosis of paranoid schizophrenia, alleged 
that he had been given a million dollars for the services he 
had performed while in the Navy, and believed that his mother 
had taken the money.  

The veteran's last previous psychiatric hospitalization was 
reported to be at Catawba Memorial Hospital from May to June 
1993; that he had been noncompliant with his medications and 
that his symptoms had relapsed; and that he had no insight 
and was quite paranoid.  During the current hospitalization 
he refused medication, remaining delusional and paranoid at 
hospital discharge.  The diagnosis was schizophrenia-paranoid 
type.

Another hospital discharge summary from Catawba Memorial 
Hospital shows that the veteran was admitted in April 1995 
because of hostile, threatening behaviors, and it was noted 
that he had a long history of paranoid schizophrenia with 
poor control and poor compliance.  He was initially given 
Artane and Navane, but subsequently refused medication and 
remained noncompliant and grandiose in his delusional 
thinking pattern.  He subsequently demanded release and was 
discharged without medication.  The final diagnoses were 
schizophrenia-paranoid type, chronic with acute exacerbation; 
possible schizo-affective disorder, and noncompliance. 

Hospital records from Catawba Memorial Hospital show that the 
veteran was admitted briefly in February 1996 after 
threatening suicide, claiming that he was under stress, and 
that the government "owed [him] a house."  The intake 
diagnosis was adjustment disorder, and suicide, level III.  
The veteran asserted that his problems had begun nine years 
previously; that prior to that he was using cocaine; and that 
he had joined the Navy and stayed one month.  He further 
stated that the "CIA was after [him] over a 20 million 
dollar scandal involving the government."  He subsequently 
stated that he wanted to go home, and was released.  The 
diagnostic impression was schizophrenia, paranoid type, and 
possible schizotypal personality disorder.  

A private hospital summary from Broughton Hospital shows that 
the veteran was admitted from June to July 1996 on judicial 
commitment; that he was not taking his medications, became 
delusional and believed that family members belonged to a 
cult and wanted to harm him; and began threatening his 
family.  It was noted that he had been released from that 
facility in December 1995.  He was started on Haldol and 
Cogentin, but subsequently refused medication and was put on 
forced medication.  The diagnoses at hospital discharge were 
chronic paranoid schizophrenia.

A hospital discharge summary from Catawba Memorial Hospital, 
dated in February 1997, shows that the veteran was admitted 
through the emergency room after claiming to hear voices 
telling him to kill himself, and a suicidal gesture of 
cutting his wrist, which did not require sutures.  He was 
noted to have a long history of chronic paranoid 
schizophrenia with numerous psychiatric admissions at 
Broughton Hospital and at Catawba memorial Hospital, and 
claimed that he had been discharged from the Navy after one 
year with a diagnosis of schizophrenia.  On admission, he 
related that he was feeling down and depressed and turned to 
alcohol and marijuana, thus violating his parole and wanting 
to go to the hospital to avoid having to go to jail.  The 
reporting physician stated that he did not know how much of 
his complaints of hallucinations were really true.  The 
diagnoses at hospital discharge were schizophrenia, paranoid 
type, chronic; and personality disorder, not otherwise 
specified. 

In a letter from the veteran received at the RO in February 
1998, he stated that something was not right with his claim 
and that civilian doctors should be investigated for not 
sending all his records because they were trying to hide 
something.  He alleged that his father had connections with 
the State Bureau of Investigation; that such was the reason 
for his being locked up to begin with; and that he was being 
followed, including while he was in the Navy.  He further 
made a series of delusional assertions concerning family 
members, the CIA, the KGB, Aldrich Ames, and the local 
sheriff, and denied telling his doctor that he had been in 
the Navy for two years and was owed one million dollars.  He 
further asserted that he was paranoid while in the Navy but 
was afraid to tell anyone; and that the Sheriff and a 
narcotics officer threatened to kill him and had him locked 
up and drugged just to shut him up.  He asked that his claim 
be reopened on the basis of the new evidence he had 
requested.  In another letter, received in May 1998, the 
veteran made similar assertions regarding the local Sheriff, 
a South American cocaine connection in Bogota, Colombia, and 
the head of the State Narcotics Division, and claimed that he 
had been stabbed eight times in the chest.

A discharge summary from Broughton Hospital, dated in July 
1993, indicated that it was the first admission for the 
veteran.  He complained of suicidal ideation and the belief 
that people were out to get him, and related a history of 
cocaine use, terminating seven years previously, and episodic 
marijuana and alcohol use.  Mental status evaluation showed 
that he was oriented times three, with slow but spontaneous 
speech, intact memory, and logical and coherent thought.  His 
affect was sad but full range, while his judgment 
questionable, and he denied auditory or visual 
hallucinations.  He was discharged after four days with a 
diagnosis of adjustment disorder with mixed emotional 
features, and history of substance abuse (alcohol and 
marijuana).

The veteran was again admitted to Broughton Hospital in March 
and April 1994 after delusional and threatening behavior 
toward his mother, and expressing delusional beliefs about a 
state agent.  He was hospitalized for 31 days and treated 
with Prolixin, but remained quite delusional.  He improved 
with long-term medication and was discharged as improved.  
The diagnoses at hospital discharge were adjustment disorder 
with disturbance of emotions and conduct, and possible 
bipolar disorder.  

Another discharge summary from Broughton Hospital shows that 
the veteran was admitted from September to November 1994 
after losing his temper, and pushing his mother down.  His 
documented history of chronic psychotic illness was noted, 
and he described detailed, intricate delusions of paranoid 
quality and ideas of reference.  He was treated with Ativan 
and Haldol, with some improvement.  The final diagnosis at 
hospital discharge was paranoid disorder.  

The veteran was again admitted to Broughton Hospital in April 
and May 1995, relating a complicated tale of his involvement 
with the FBI and the CIA, threats to kill the President, and 
similar stories.  Findings on mental status evaluation were 
cited.  On admission, he was initially given Haldol and 
Prolixin, but subsequently treated with Prolixin.  The 
diagnosis at hospital discharge was paranoid disorder, 
delusional.

A discharge summary from Broughton Hospital, dated in 
November and December 1995, shows that the veteran was 
admitted with paranoid and suicidal thoughts.  Findings on 
mental status evaluation were reported.  He was stabilized 
with Haldol and Cogentin, and became cooperative.  The 
diagnosis at hospital discharge was delusional disorder, 
persecutory type.  

In a letter to the RO, received in June 1998, the veteran 
asserted acts of violence directed against his mother and 
himself, and alleged illegal actions on the part of several 
individuals.  In other letters to the RO, received in June 
and July 1998, the veteran made similar allegations regarding 
his family, the local Sheriff, Aldrich Ames, the FBI and the 
KGB.  

A rating decision of December 1998 denied service connection 
for paranoid schizophrenia, finding that paranoid 
schizophrenia was not manifest during active service or 
within the initial postservice year; that none of the 
diagnosed disorders (adjustment disorder, possible bipolar 
disorder, paranoid disorder, or delusional disorder) were 
shown during active service; that personality disorder was 
not a disease or injury for which VA compensation benefits 
could be paid; and that the veteran's claim was not well-
grounded.  The veteran was notified of that adverse 
determination and of his right to appeal by RO letter of 
December 1998.  

The Board remanded the case to the RO in November 2000 for 
additional development of the evidence, to include obtaining 
any additional private or VA medical records of the veteran, 
to notify the veteran of the adverse consequences of failure 
to appear for a scheduled VA examination under the provisions 
of 38 C.F.R. § 3.655, and to afford the veteran a VA 
psychiatric examination to diagnose or rule out paranoid 
schizophrenia, to establish the date of onset of paranoid 
schizophrenia if found present, and to determine whether any 
paranoid schizophrenia currently found present is 
etiologically related to complaints or treatment shown in 
service.  Despite being notified of the provisions of 
38 C.F.R. § 3.655, the veteran failed to report for the 
scheduled VA psychiatric examination.  

By RO letter of January 2001, directed to his address of 
record, the veteran was asked to furnish the names of all 
private or VA medical care providers who had treated him for 
his paranoid schizophrenia, and to submit medical record 
release authorizations for all such individuals or treatment 
facilities.  No response was received from the veteran.  By 
RO letter of October 2001, directed to his address of record, 
the veteran was notified that a VA psychiatric examination 
was being scheduled, and informed of the adverse consequences 
of failing to report for the scheduled examination under the 
provisions of 38 C.F.R. § 3.655 (2001).  The veteran 
subsequently failed to report for the scheduled VA 
psychiatric examination in October 2001 without good cause 
shown.  Neither of the RO notification letters from the RO 
were returned as undeliverable.

The veteran's claim was subsequently readjudicated under the 
provisions of the VCAA, and denied on the merits.  The 
veteran was notified of that action by Supplemental Statement 
of the Case issued in December 2001.


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including psychosis, when manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309(a) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2001).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(b) (2001).

Personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation providing for VA 
disability compensation benefits.  38 C.F.R. § 3.303(c),Part 
4, § 4.9 (2001).

Title 38 C.F.R. § 3.655(a) (2001) provides that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  

Original or reopened claim, or claim for increase.  When a  
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).  

Title 38 C.F.R. § 3.655(c) (2001) applies only to payees with 
running awards for VA benefits.  The veteran has no running 
award for VA benefits, and that section is inapplicable to 
this veteran.  

The evidence includes the veteran's complete service medical 
records and reports of the veteran's postservice 
hospitalizations at Catawba Memorial Hospital and Broughton 
Hospital.  That evidence shows that paranoid schizophrenia 
was not manifest during the veteran's period of active 
service, on service separation examination, or to a 
compensable degree within the initial postservice year.  The 
veteran's diagnoses during active service were alcohol and 
substance abuse, by history, existed prior to service entry, 
and a personality disorder with borderline, narcissistic, and 
schizotypal features.  

Private hospital summaries from Catawba Memorial Hospital 
show that the veteran was admitted from May to June 1993, 
from February to March 1994, and in April 1995 for 
schizophrenia, paranoid type.  He was again admitted to 
Catawba Memorial Hospital in February 1996 for schizophrenia, 
paranoid type, and possible paranoid personality disorder; to 
Broughton Hospital from June to July 1996 for chronic 
paranoid schizophrenia; and again to Catawba Memorial 
Hospital in February 1997 for schizophrenia, paranoid type, 
and personality disorder, not otherwise specified.  

The available evidence indicates that the only psychiatric 
disorder the veteran had in service was a personality 
disorder, which is a form of psychiatric disorder for which 
service connection may not be granted.  It is noteworthy that 
the service medical reports referring to the personality 
disorder are based on considerable observation of the veteran 
during a period of hospitalization.

Although the records covering the period after service refer 
to schizophrenia, none the records refer to manifestations of 
schizophrenia during the period of active service or in the 
one-year period after service.  VA has attempted to obtain 
further medical findings with regard to the diagnosis of the 
veteran's current psychiatric disorder and with regard to 
whether any current psychiatric disorders are related to the 
symptoms the veteran had in service.  However, the veteran, 
despite adequate notice of the scheduling of VA examinations 
and of the consequences of failure to report for VA 
examinations, has failed to report for VA examinations that 
might establish a relationship between his inservice symptoms 
and his current psychiatric disorders.  Because no good cause 
has been shown for the veteran's failure to report for the 
examinations, the claim must be decided on the basis of the 
available evidence.  As the available evidence shows no 
psychiatric disorder other than a personality disorder in 
service, the claim must be denied.


ORDER


The claim for service connection for a psychiatric disability 
is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

